Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered July 13, 1992, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second violent felony offender, to a term of 2 Vi to 5 years, unanimously affirmed.
Defendant’s claim that the trial court improperly denigrated his defense of temporary and lawful possession of a weapon by instructing the jury that his possession could be found lawful only if it was "fleeting” is not preserved for review as a matter of law (CPL 470.05 [2]) and we decline to review it in the interest of justice. In any event, if we were to review it, we would find that the charge, viewed as a whole (People v Coleman, 70 NY2d 817), did not force the jury unduly to restrict the period of possession that could be consistent with temporary and lawful possession, and otherwise conveyed the appropriate legal standard concerning this defense (see, People v Almodovar, 62 NY2d 126, 130). Concur— Rosenberger, J. P., Ellerin, Kupferman, Nardelli and Tom, JJ.